Citation Nr: 9919301	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 60 percent for post-
gastrectomy syndrome.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1957 to April 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1995, the RO denied an increased rating for a 
duodenal ulcer.  

In March 1995, a document which has been construed as a 
notice of disagreement with the February 1995 rating decision 
was received at the RO.  A statement of the case was mailed 
to the veteran in July 1995.  The Board has construed the 
veteran's testimony at the September 1995 RO hearing as a 
substantive appeal perfecting the claim of an increased 
rating for the service-connected gastrointestinal disability 
recharacterized as postgastrectomy syndrome.  

The Board notes that at the September 1995 RO hearing, the 
veteran raised the issues of entitlement to service 
connection for anemia and peripheral neuropathy both claimed 
as secondary to postgastrectomy syndrome.  In January 1996, 
the RO denied the claims for service connection.  In February 
1996, the RO prepared a supplemental statement of the case 
which included the issues of entitlement to service 
connection for anemia and peripheral neuropathy both claimed 
as secondary to postgastrectomy syndrome.  

The Board notes, however, that a notice of disagreement has 
not been submitted with regard to the issues of entitlement 
to service connection for anemia and peripheral neuropathy 
both claimed as secondary to postgastrectomy syndrome.  The 
January 1996 rating decision became final in January 1997.  
The inferred issues of whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for anemia and peripheral neuropathy as secondary 
to the service-connected postgastrectomy syndrome are not 
currently in appellate status.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")"  for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file shows that the veteran is currently 
evaluated as 60 percent disabled by a stomach condition which 
has characterized as a duodenal ulcer and more recently as 
postgastrectomy syndrome.  The Board notes that the last time 
the stomach disability was examined for compensation purposes 
was in May 1993.  The Board finds that a current examination 
is required in order to accurately rate the service-connected 
stomach disability.  

The veteran testified at a September 1995 RO hearing that he 
had been receiving treatment for his stomach disability 
approximately every three weeks.  The most recent outpatient 
treatment records associated with the claims file are dated 
in January 1995.  The Board finds an attempt must be made to 
locate any current outstanding treatment records.

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).



Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
the Board is deferring adjudication of the issue of 
entitlement to a rating in excess of 60 percent for 
postgastrectomy syndrome pending a remand of the case to the 
RO for further development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his service-
connected gastrointestinal disability 
since April 1993.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
gastrointestinal examination of the 
veteran by an appropriate specialist for 
the purpose of ascertaining the nature 
and extent of severity of his service-
connected postgastrectomy syndrome.

Any further indicated special studies 
including examinations by other 
specialists should be undertaken to 
properly evaluate the veteran's service-
connected postgastrectomy syndrome.  

The claims file, a copy of the criteria 
for rating postgastrectomy syndromes, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examiner(s) must 
so annotate the examination report(s) in 
this regard.  The examiner(s) should 
record pertinent medical complaints, 
symptoms, and clinical findings in a 
detailed manner, and address the criteria 
for rating postgastrectomy syndromes.  
Any opinions expressed as to the nature 
and extent of severity of the veteran's 
postgastrectomy syndrome must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 60 percent for 
postgastrectomy syndrome.  The RO should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


